{¶ 28} I concur with the majority and write separately only to clarify that the facts concerning the absence of sexual relations between appellant and appellee do not play a part in my analysis of the trial court's finding of gross neglect of duty as grounds for divorce. I find most significant the actions of both parties in failing to support each other in a time of great emotional distress caused by the death of their child. Failure to communicate, comfort, and consult in such circumstances is in my opinion a gross neglect of the most basic duties of any spouse.